

116 HRES 236 IH: Expressing the sense of the House of Representatives that welfare programs discourage marriage and hurt the institution of the family in the United States.
U.S. House of Representatives
2019-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 236IN THE HOUSE OF REPRESENTATIVESMarch 14, 2019Mr. Grothman submitted the following resolution; which was referred to the Committee on Ways and MeansRESOLUTIONExpressing the sense of the House of Representatives that welfare programs discourage marriage and
			 hurt the institution of the family in the United States.
	
 Whereas the Federal Government funds 126 separate programs that have a stated purpose of fighting poverty, 72 of which provide either cash or in-kind benefits to recipients, 17 of which are food-aid programs, and over 20 of which are housing programs;
 Whereas means-tested programs such as child-care vouchers, section 8 housing choice vouchers, Medicaid, and Temporary Assistance for Needy Families determine eligibility and allotment of benefits by counting individuals related by blood, marriage, or adoption as members of the family unit, thereby excluding non-parent cohabiters’ income from consideration and discouraging cohabiters from marrying for fear of a loss of benefits;
 Whereas means-tested programs such as the Supplemental Nutrition Assistance Program, the Special Supplemental Nutrition Program for Women, Infants, and Children, school meals, and the Low Income Home Energy Assistance Program determine eligibility and allocation of benefits by counting all members living within a household, which discourages single parents from raising children in a two-parent home;
 Whereas tax credits such as the Earned Income Tax Credit also penalize marriage, as one member of an unmarried couple can receive the full benefit when claiming the couple’s child, but a married couple with the same income may be pushed out of the eligibility range for the full benefit;
 Whereas Pell Grant and Federal student loan eligibility and allocation is determined through the information reported on the Free Application for Federal Student Aid (FAFSA), including the individual’s expected family contribution, which discourages marriage for fear that the combined income of a married couple would result in a smaller financial aid award;
 Whereas the combined penalty associated with all these programs, should a single parent of two choose to get married, can result in a decrease of approximately $30,000 a year;
 Whereas the War on Poverty has promoted this decline in marriage by penalizing low-income parents who choose to marry by reducing their means-tested benefits;
 Whereas before the start of the failed War on Poverty program in 1964, only seven percent of children in the United States were born out of wedlock, a number that now stands at over 40 percent; and
 Whereas removing one parent, usually the male, from his or her child can have a harmful effect on the child’s life: Now, therefore, be it
		
	
 That the House of Representatives— (1)recognizes that welfare programs discourage marriage and hurt the institution of the family in the United States;
 (2)believes that the Federal Government should treat everyone equally and that it is wrong to discriminate against parents who choose to get married before having children;
 (3)supports action to review any Government program, tax credit, or policy that puts financial penalties on married couples as opposed to their unmarried peers; and
 (4)supports action to change benefits or end programs in order to eliminate these penalties. 